:



               TRE         A~O~EY      GENERAL
                              OF TEXAS




                                    April    24, 1975


    The Honorable Marvin F. Marshall                  Opinion No. H- 592
    Hale’ Co\ulty Attorney
    Hale County Courthoure                            Re: Whether upon presenta-
    Plainview,  Texas 79072                           tion of a petition a county is
                                                      required to call an election
                                                      to invalidate bonds already
                                                      authorized.

    Dear Mr.   Marshall:

             You have requested our opinion regarding whether upon presenta-
    tion of a petition the Commissioners  Court of a county is required to call
    an election to invalidate previously authorized road bonds. You describe
    the situation as follows:

                         On June 15, 1974, the Commissioners      Court of
                    Hale, County, Texas requested an election to be
                    held in Hale County to determine whether or not
                    $l,OOO,OOO in bonds should be issued for the purpose
                    of right-of-way  improvements    of the existing High-
                    way No. 70 West from Plainview,       Texas.   The
                    election resulted in defeat of the bonds by 70 votes.

                        On July 1, 1974, the Commissioners    Court
                    ordered a second election to be held on August 6,
                    1974. That election carried by 166 votes.

                        In an open meeting of the Commissioners       Court
                    on September 9, 1974, a petition was presented to the
                    Commissioners     Court containing approximately     500
                    signatures.    That petition seeks a third election pre-
                    sumably under Article 742b [sic], Vernon’s Annotated
                    Texas Civil Statutee,    to determine again the issue of
                    $l,OOO,OOO in bonds. No bonds have been issued pur-
                    want   to the August 6. 1974 election.




                                            p. 2639
The Honorable   Marvin   F. Marshall,   page 2    (H-592)




    Under the provisions of article 752b, V. T. C. S.,      the commissioners   court
of a county is required to order an election:

       [u]pon the petition of the resident property taxpaying
       voters of any county equivalent in number to one
       percent or more of the total votes cast in said county
       in the last preceding general election for Governor
       . . . to determine whether or not the bonds of such
       county shall be issued for the purpose of the construc-
       tion, maintenance and operation of macadamized,
       graveled,   or paved roads and turnpikes, or in aid
       thereof, and whether or not taxes shall be levied on
       all taxable property of said county, subject to taxation,
       for the purpose aE.paying the interest on said bonds
       and to provide a sinking fund for the redemption thereof
       at maturity.   . . . In lieu of the petition process described
       in this section the commissioners      court of a county may,
       by majority vote, order the election.

     Since article 752b is applicable to all elections “to determine whether or
not the bonds of such county shall be issued, ” ‘the statute could arguably be
construed to apply to bond revocation elections.       We believe, however,    that
a legislative   intent not to include revocation elections within the scope of
article 752b may be’inferred       from the existence of article 717g, V. T. C. S.,
which provides a separate means for revoking previously authorized bonds:

             Section 1. The Commissioners      Court of any county
        and the governing body of any incorporated city or town,
        including Home Rule Cities, are hereby empowered and
        authorized to order an election or elections for the purpose
        of determining whether the authortty to issue bonds there-
        tofore voted but which have not at the time of ordering
        such election been sold and delivered ehall be revoked
        or canceled.   The authority granted by this Act shall apply
        to unsold and undelivered bonds whether the same constitute
        all or only a portion of an issue.   Such election shall be
        ordered, held, and conducted in the same form and manner
        and under the same procedure as that at which such bonds
        were originally authorized.    . . .




                                  p. 2640
;   .    -




        The Honorable   Marvin   F. Marshall,     page 3   (H- 592)




            Article 717g clearly confers discretion upon the commissioners        court
        as to whether to order a revocation election.      Since article 752b is at best
        ambiguous regarding the inclusion therein of bond revocation elections,        it
        is our opinion that article 717g provides the exclusive means by which previously
        authorized bonds may be revoked.      Accordingly,    a commissioners    court is not
        required, upon presentation of a petition pursuant to article 752b, to call an
        election to invalidate previously  authorized road bonds.

                                  SUMMARY

                    A commissioners     court is not required, upon
                presentation of a petition, to call an election for the
                purpose of invalidating previously authorized road
                bonds.

                                                  Very truly yours.


                                                          A?&&
                                                  JOHN L. HILL
                                                  Attorney General    of Texas

        APPROVED:                         k




    hcILLJ@
        DAVID M. KENDALL,         First   Assistant




        C. ROBERT HEATH,         Chairman
        Opinion Committee




                                                p. 2641